Citation Nr: 0000939	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  98-05 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

Entitlement to service connection for subacute peripheral 
neuropathy, a nervous disorder, chemical in blood, sleeping 
seizures, muscle spasms, and orange urine as a result of 
exposure to herbicides.


ATTORNEY FOR THE BOARD

K. S. Hughes, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1955 to November 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.


FINDINGS OF FACT

1. The appellant was not a POW.

2. The appellant did not serve in the Republic of Vietnam.

3. No competent evidence demonstrating that the veteran has 
subacute peripheral neuropathy, a nervous disorder, 
chemical in blood, sleeping seizures, muscle spasms, or 
orange urine as a result of military service, including as 
a result of exposure to herbicides, has been submitted.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
service connection for subacute peripheral neuropathy, a 
nervous disorder, chemical in blood, sleeping seizures, 
muscle spasms, or orange urine, including as a residual of 
exposure to Agent Orange.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's service personnel records show that he enlisted 
with the United States Navy in March 1955 and transferred to 
the United States Naval Reserve (Inactive) in November 1958.  
During his period of service, the veteran served aboard the 
USS Kenneth Whiting and the USS Princeton.

The veteran's March 1955 report of Physical Examination for 
enlistment noted no pertinent abnormalities.  Review of the 
service medical records reveals no findings or complaints 
indicative of subacute peripheral neuropathy, a nervous 
disorder, chemical in blood, sleeping seizures, muscle 
spasms, or orange urine.  No relevant findings were reported 
on the veteran's November 1958 examination for discharge from 
service.

Postservice treatment records consist of a January 1995 
report of VA admission for complaints of chest pain.  
Laboratory studies included a urinalysis which was negative.  
The remainder of these records are silent with respect to 
complaints of or treatment for subacute peripheral 
neuropathy, a nervous disorder, chemical in blood, sleeping 
seizures, muscle spasms, or orange urine.

The veteran's December 1996 VA Form 21-526, Veteran's 
Application for Compensation or Pension, reflects that the he 
claimed to have been incarcerated as a prisoner of war (POW) 
in Korea and the Republic of Vietnam.

In an April 1997 statement, the veteran claimed that he 
served in the Republic of Vietnam during the Vietnam era and 
his claimed disorders are related to Agent Orange exposure.  

The veteran's September 1997 notice of disagreement and 
subsequent communication to the RO reflects his belief that 
the evidence in his claims file is incomplete and that the 
evidence to support his claims are available at the Los 
Angeles, California, RO.  

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

Service incurrence may also be presumed under special laws 
and regulations pertaining to herbicide exposure in Vietnam.  
Recent regulations pertaining to Agent Orange exposure, now 
expanded to include all herbicides used in Vietnam, provide 
that if a veteran who served on active duty in Vietnam during 
the Vietnam era develops one of the diseases which is 
presumed to have resulted from exposure to herbicides, the 
veteran is presumed to have been exposed to Agent Orange or 
similar herbicides.  McCartt v. West, 12 Vet. App. 164 
(1999).  These regulations also stipulate the diseases for 
which service connection may be presumed due to an 
association with exposure to herbicide agents.  The specified 
diseases are chloracne or other acneform diseases consistent 
with chloracne, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory 
cancers, and soft-tissue sarcoma.  38 C.F.R. §§ 3.307(a)(6), 
3.309(e).  The United States Court of Appeals for the Federal 
Circuit has determined that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984) does not preclude a veteran from establishing 
service connection based upon herbicide exposure with proof 
of actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(1994), cited with approval in McCartt, 12 Vet. App. at 167.

The threshold question with regard to the issue of service 
connection for subacute peripheral neuropathy, a nervous 
disorder, chemical in blood, sleeping seizures, muscle 
spasms, and orange urine, including on the basis of exposure 
to Agent Orange, is whether the veteran has met his burden of 
submitting evidence of a well-grounded (i.e. plausible) 
claim.  If not, the claim must fail and the VA has no further 
duty to assist the veteran in the development of the claim.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a veteran must submit evidence, not 
just allegations, in order for a claim to be considered well 
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
When, as in this case, the issue involves a question of 
medical diagnosis or causation, medical or otherwise 
competent evidence is required to make the case well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  Lay 
statements by the veteran, regarding questions of medical 
diagnosis and causation, are not sufficient to establish a 
well-grounded claim, as he is not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Court has held that a well-grounded claim requires 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the in-service injury or disease 
and the current disability (generally medical evidence).  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

The Board finds the veteran has not satisfied the first 
element of a well-grounded claim for any of his claimed 
disorders because he has not been diagnosed with subacute 
peripheral neuropathy, a nervous disorder, chemical in blood, 
sleeping seizures, muscle spasms, or orange urine.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); see Degmetich v. Brown, 
104 F.3d 1328 (1997) (holding that Secretary's and Court's 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Caluza v. Brown, 7 Vet. App. at 505; 
Brammer v. Derwinski, 3 Vet. App. at 225; Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  

The Board notes the veteran's contention that he was a POW 
and that his claimed disorders are related to exposure to 
Agent Orange during his service in the Republic of Vietnam.  
However, his service personnel records clearly show that the 
veteran's active military service was from March 1955 to 
November 1958 and he did not service in the Republic of 
Vietnam or during the Vietnam era.  Additionally, there is no 
evidence to show that he was incarcerated as a POW.  
Accordingly, even if the evidence showed that the veteran had 
a current diagnosis of the claimed disorders, the statutory 
presumptions pertaining to Vietnam service and POW status 
would not be applicable in this case.  38 U.S.C.A. 1112(b), 
1116 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

Since the veteran has no current diagnosis of subacute 
peripheral neuropathy, a nervous disorder, chemical in blood, 
sleeping seizures, muscle spasms, or orange urine, his claims 
for service connection for these conditions does not meet the 
requirements for a well grounded claim under the Courts' 
holding in Caluza, and must therefore be denied.

Because the veteran's claims are not well grounded, VA is 
under no further duty to assist him in developing facts 
pertinent to these claims.  38 U.S.C.A. § 5107(a).  VA's duty 
to assist depends upon the particular facts of the case, and 
the extent to which VA has advised the claimant of the 
evidence necessary to support a VA benefits claim.  Robinette 
v. Brown, 8 Vet. App. 69, 78 (1995).  The Board finds that 
the veteran has been provided with adequate notice of the 
basis for denial of his claims by the RO.  

The Court has held that the obligation exists only in the 
limited circumstances where the veteran has referenced other 
known and existing evidence.  Epps v. Brown, 9 Vet. App. 341, 
344 (1996).  In this case, the veteran claims that the 
evidence in his claims file is incomplete and that the 
evidence to support his claims are available at the Los 
Angeles, California, RO.  However, he has not identified the 
specific supporting evidence to which he refers.  Review of 
the claims file shows that the veteran has relocated on 
numerous occasions and his claims file has been transferred 
to the appropriate ROs, including the Los Angeles, 
California, RO.  Inasmuch as the veteran has not identified 
specific evidence which he claims to be missing and there is 
no evidence to suggest that the claims file is incomplete, a 
remand for additional development is not warranted.  In this 
regard the Board notes that he "The VA's . . . . 'duty to 
assist' is not a license for a 'fishing expedition' to 
determine if there might be some unspecified information 
which could possibly support a claim."  Gobber v. Derwinski, 
2 Vet. App. 470, 472 (1992).  This decision serves to inform 
the veteran of the kind of evidence which would be necessary 
to make his claims well grounded.  


ORDER

Service connection for subacute peripheral neuropathy, a 
nervous disorder, chemical in blood, sleeping seizures, 
muscle spasms, and orange urine, including as a residual of 
exposure to Agent Orange, is denied.




		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

